Title: To James Madison from Josef Yznardy, 19 November 1804 (Abstract)
From: Yznardy, Josef
To: Madison, James


19 November 1804, Cádiz. “I had the honour of writing you on the 4th. ulto. I have now the pleasure to announce you that the Epidemy having compleatly seized here; Prayers have been publickly Said by orders of this Governor yesterday in the High Church.
“Owing to an English Division having taken possession of 4. Spanish Frigates with about 6,000,000 Dollars, that were on their way from Montivideo to this Port; War is expected to be daily declared between this Country & England, the consequences of which cannot be imagined. On the 16th. appeared off this Port an English Fleet composed of 6. Ships of the Line under the Command of a Vice Admiral, and is reported bound up the Straights to relief the Ships under Lord Nelson.
“It seems that the Epidemy has also Seized at Gibraltar, but by the last accounts from Cartagena & Alicant it was very strong there.
“It is some time Since I had any news from Commodore Preble, nor heard any thing of consequence of the Squadron at the Mediterranean.
“The Spanish Frigate of War Magdalene sailed on the 18th. at 6. oClock in the morning with dispatches Supposed for the South Seas, and at 10. õClock was detained by the English fleet off the Port, in consequence the Capt. Genl. of Marines has sent out a flag of truce to enquire the motive of said detention, the results are not Known as yet; it is reported this Post that the English Ships has orders to detain all the Spanish Men of War they meet & not meddle with the Merchantmen. On the 13th. day the Post left Madrid, the English Envoy was still there, notwithstanding having received his Passports on the 8th.”
 